Citation Nr: 0100593	
Decision Date: 01/10/01    Archive Date: 01/17/01	

DOCKET NO.  99-16 020A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to compensation under 38 U.S.C.A § 1151 for 
residuals of a subdural hematoma, claimed as being the result 
of a fall while a patient at a Department of Veterans Affairs 
(VA) medical facility.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

[redacted], and the veteran's wife




ATTORNEY FOR THE BOARD

Neil Reiter, Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
November 1945.

This appeal arises from an August 1998 claim which resulted 
in a February 1999 determination that denied entitlement to 
compensation benefits under 38 U.S.C.A. § 1151 for residuals 
of a subdural hematoma, claimed as the result of a fall that 
occurred while the veteran was a patient in a VA nursing home 
facility in November 1997.


FINDINGS OF FACT

1.  There is no competent medical evidence that the residuals 
of the surgery for the subdural hematoma, or the fall that 
occurred while the veteran was a patient in a VA nursing home 
facility, was the result of carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the VA.

2.  There is competent medical evidence that the fall that 
occurred was reasonably foreseeable and was a consequence of 
the veteran's initial illness which led to his entering the 
nursing home.  

3.  The veteran's claim for compensation benefits under 
38 U.S.C.A. § 1151 was received after October 1, 1997.



CONCLUSION OF LAW

The criteria for compensation benefits under 38 U.S.C.A. 
§ 1151 for residuals of a subdural hematoma, claimed as being 
the result of a fall while the veteran was a patient in a VA 
medical facility have not been met.  38 U.S.C.A. § 1151 (West 
1991 & Supp. 2000), Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On appeal, it is maintained on behalf of the veteran that the 
subdural hematoma was additional disability caused by a fall 
while the veteran was a patient in a VA medical facility.  It 
is contended that the veteran should be compensated because 
he was not treated quickly and had pain and suffering as the 
result of the fall.  

I.  Background.

A claim for compensation benefits under 38 U.S.C.A. § 1151 
was received from the veteran in August 1998.  A statement 
from the veteran's daughter, who has power of attorney for 
the veteran, indicated that she and her mother had visited 
the veteran in the dementia ward at a VA medical facility on 
November 23, 1997, and that the veteran was holding his head.  
During the course of the visit, the veteran informed them 
that he had fallen in his room and hit his head.  On 
Thanksgiving morning, November 27, 1997, she received a 
telephone call informing her that he had been sent to the 
hospital for tests which showed a subdural hematoma.  He then 
had surgery to relieve the subdural hematoma.  Several months 
later that she accidentally learned from someone in the 
billing department that it was possible that the subdural 
hematoma had been caused by the fall.

The veteran's VA medical records show that in April 1997 the 
veteran was living at home following a history of 
cerebrovascular accidents in 1996 and 1997.  The family had 
become unable to care for the veteran because of various 
disabilities which caused weakness, poor ambulation, frequent 
falls, and occasional incontinence.  The veteran's 
disabilities included residuals of the cerebrovascular 
accident, with left-sided weakness and frequent falls, 
diabetes mellitus, hypertension, depression, and 
incontinence.  Soon thereafter, he was accepted in the 
nursing home.  A notation in late May 1997 at the nursing 
home indicates that the veteran ambulated using a wheelchair.  
He was able to ambulate independently of the wheelchair, but 
his gait was very unsteady.  The veteran's psychological 
status was a problem throughout 1997. 

The VA medical records show that the veteran was sent for X-
rays of his hip on November 26, 1997, to rule out a fracture 
related to a fall.  The X-ray of the left hip showed no 
fracture or dislocation and some mild degenerative changes.  
On November 27, 1997, the veteran was presented for a CT scan 
after showing mental changes and not being verbally 
responsive.  It was noted that he had fallen approximately 
two days previously.  The CT scan showed a large left 
frontoparietal subdural hematoma with fluid.

VA hospital records show that the veteran was hospitalized on 
November 27, 1997, with a history of increasing lethargy, 
several recent falls, difficulty with speech, and right-sided 
weakness.  His CT scan revealed a large left-sided chronic 
subdural hematoma with some acute blood.  He was sent for 
surgery on the day of admission to relieve the subdural 
hematoma.  He tolerated the procedure well, and he received 
follow-up care.  He was then returned to the nursing home.  

Nursing home notes of 1998 show that the veteran was 
sometimes found on the floor after being observed in bed or 
sitting in a chair, the result, at times, of his attempts to 
leave the bed or chair unassisted.

At a hearing at the regional office in October 1999, the 
veteran's wife and daughter testified that when they visited 
the veteran a few days before the surgery he had mentioned 
falling, but that there had been no witnesses.  They 
testified that his physicians had expressed opinions that the 
hematoma probably was not due to the fall, but was due to the 
nature of the veteran's chronic illnesses.  They stated that 
they had no medical evidence that the subdural hematoma which 
necessitated the surgery was the result of any fall.  
However, they stated that someone in the billing office 
indicated that there might have been a connection between the 
fall and the subsequent need for surgery.

II.  Analysis.

For claims received after October 1, 1997, compensation 
benefits are payable under 38 U.S.C.A. § 1151 when a person 
has an additional disability as the result of, and caused by, 
hospital care, medical or surgical treatment, or examination 
by the VA, and the proximate cause of such additional 
disability was the carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the Department in furnishing the hospital care, 
medical or surgical treatment, or examination, or an event 
that was not reasonably foreseeable.

Initially, it should be noted that recent legislation, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-476, 
114 Stat. 2096 (2000), effective November 9, 2000, revised 
the law relating to the duty to assist in the need for notice 
to the veteran relating to searching for and obtaining 
records, completing an application for compensation benefits, 
and substantiating a claim.  In this regard, various letters 
to the veteran, a statement of the case, and a supplemental 
statement of the case had provided notice to the veteran of 
the evidence considered in evaluating the claim, the reasons 
and bases that the regional office used in denying the claim, 
and the evidence obtained from the VA medical facilities. 
Those who are pursuing this appeal on his behalf have not 
mentioned any other source of possible additional information 
or records, and therefore, no apparent further development is 
indicated.

On appeal, it has been maintained that the veteran fell at 
the VA medical facility a few days before the subdural 
hematoma was found, and that the subdural hematoma was the 
direct result of such fall.  It has been maintained that the 
veteran should receive compensation benefits for the result 
of the surgery which was performed to relieve the subdural 
hematoma and for the pain and suffering of the surgery.

Initially, it should be noted that benefits cannot be awarded 
under 38 U.S.C.A. § 1151 for pain and suffering.  Benefits 
are only payable for additional residual disability due to 
the factors cited above.  

Turning to the question of additional disability within the 
scope of the law, the veteran had a history of an unstable 
gait and falling prior to entering the nursing home.  In 
fact, the unsteady gait and falling was one of the reasons 
the veteran entered the nursing home.  While in the nursing 
home, the medical records show that he continued to have an 
unsteady gait, and that he used a wheelchair for most of his 
ambulation.  There is some evidence that in mid-November 
1997, the veteran fell again, as such history was noted on 
the CT scan and X-rays ordered for the left hip.  

However, there is no competent medical evidence from any 
medical professional supporting the contention that the 
veteran's fall in mid-November 1997 caused the subdural 
hematoma.  In fact, the veteran's wife and daughter 
specifically mentioned at the hearing that no physician or 
nurse had told them that the subdural hematoma was caused by 
the veteran's fall a few days prior to the surgery.  They 
testified that the physicians indicated that the subdural 
hematoma was caused by the veteran's longstanding 
disabilities rather than the fall.  The veteran, his wife, 
and daughter are well aware of the necessary medical evidence 
to establish causation between the fall and the subdural 
hematoma, as evidenced by the information they received and 
their own testimony.  They have indicated that there is no 
further medical evidence or testimony that they can obtain 
which would further substantiate their claim.  As a result, 
there has been substantial compliance with the provisions of 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

Even if we assume that there was some causation between the 
veteran's fall a few days prior to surgery and this subdural 
hematoma, the veteran has not shown by any evidence that the 
fall and the subdural hematoma were the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA.  
The veteran was subject to an unsteady gait prior to entering 
the VA medical facility, and continued to have this problem 
with unsteadiness and falling while in the VA medical 
facility.  While every effort was made to provide due care 
against the falling, the veteran's own actions and 
disabilities prevented the staff from preventing any fall 
from occurring.  Again, there is no medical or other evidence 
to show fault on the part of the VA in preventing the fall, 
or treating the subdural hematoma.  In addition, there are no 
medical residuals that are not reasonably foreseeable as the 
result of the surgery to relieve the subdural hematoma, and 
none have been alleged.  Again, through their testimony and 
statements, the veteran's wife and daughter understand that 
they must provide some proof that there was some instance of 
fault on the part of the VA for the fall and the treatment of 
the subdural hematoma.  They have not provided such evidence, 
and they have not indicated that there were any unforeseeable 
consequences as the result of the treatment and surgery.  The 
requirements for assistance to the veteran under the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) have been met.

Basically, there is no competent medical evidence that the 
subdural hematoma was the result of some fault on the part of 
the VA, or that there were unforeseeable consequences of the 
treatment and surgery for the subdural hematoma.  The 
requirements for compensation benefits under 38 U.S.C.A. 
§ 1151 for residuals of a subdural hematoma have not been 
met.


ORDER

The veteran is not entitled to compensation benefits for 
residuals of a subdural hematoma under the provisions of 
38 U.S.C.A. § 1151.  The appeal is denied.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals






